On Petition Foe a Reheaeing.
Black, J.
This cause was determined by this court on the 11th of December, 1891. A petition for a rehearing was filed by the appellants on the 10th of February, 1892. This *455was too late, not being within sixty days after the determination of the cause. Section 662, R. S. 1881; Board, etc., Brown, 14 Ind. 191 ; Hutts v. Bowers, 77 Ind. 211; Armstrong v. Harshman, 93 Ind. 216 (218). Therefore the petition must be rejected. We take occasion, however, to notice the earnest and manifestly candid contention of the learned counsel who insist that the record sufficiently shows the issues which were tried.
In the motion to strike out parts of the complaint, the words of sentences in the complaint to which the motion was directed were designated in such a manner that we have no proper means of ascertaining satisfactorily the portions of the complaint to which the motion in greater part referred.
The following quotations from the motion will serve for illustration :
“ Beginning with the word “on/ page 1, line 20, and ending with the word ‘ afterwards/ page 2, line 7; and, also, all of the exhibits A and B attached to and filed with said paragraph of complaint.”
“All of line 9, on page 2.”
Nine clauses of the motion relate to portions of pages 1, 2, 3, 5 and 6 of the complaint as it appeared on file in the court below. The tenth clause relates to all the second paragraph of the complaint. The eleventh, twelfth and thirteenth clauses relate to portions of the second paragraph of the complaint, on pages 6, 7 and 8 of the complaint as presented to the court below, such portions being described (as in the clauses relating to former pages) as certain words or characters on designated lines and pages óf the complaint, or as portions of the complaint, beginning at a quoted word' on a designated line and page and ending at a quoted word on another line. The eleventh clause also relates to exhibits A and B referred to in the second paragraph of the complaint.
Counsel say that out of their desire to simplify the work of this court they undertook to specify in the transcript of *456the record those portions of the complaint against which the motion was leveled, and that they showed such portions by underscoring and by parenthetical marks.
Filed April 16, 1892.
It can hardly be necessary to say that such indications made by counsel in the record can not be followed or noticed by this court. The record must speak for itself.
An amended complaint was filed, and the transcript contains such a paper. We are informed by the record that the court struck out some part or parts, which of course thereupon ceased to be parts of the complaint, and they therefore did not enter into or help to form the issues which were tried.
We can not learn by any legitimate method what portion of the amended complaint was retained; that is to say, the record does not present the issues.
The petition for a rehearing is rejected.